WHALEY, Judge.
The plaintiff seeks to recover the income tax paid by him upon income derived from certain securities which were included in a trust established by plaintiff on February 16, 1923, for the benefit of his dependents and heirs. The trust instrument required that such income be used to satisfy the premiums on insurance policies in the trust upon plaintiff’s life. Plaintiff duly filed his individual income-tax returns for the calendar years 1926 and 1927. Plaintiff did not include in his return the amount of income derived from the trust securities and used to satisfy the premiums on the insurance policies referred to above. Deficiency assessments were made for the years 1926 and 1927 based upon unreported income. Plaintiff paid the assessments up to October 23,1929, and on the same day filed claims for refund. The claims were rejected.
The sole issue in this ease is the constitutionality of section 219 (h) of the Revenue Act of 1926.
In the recent case of Burnet, Commissioner, v. Wells, 53 S. Ct. 761, 77 L. Ed. -, decided by the Supreme Court on May 29, 1933, the validity of this section of the Revenue Act is upheld. In our opinion, this decision is a complete answer to the question and is controlling -in this case. See also Irenee Du Pont v. Commissioner, 53 S. Ct. 766, 77 L. Ed. -, decided by the Supreme Court on May 29, 1933.
The petition is dismissed. It is so ordered.